JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3.
Defendant-appellant Demicia M. Jett appeals from her conviction, following her plea of no contest, for carrying a concealed weapon in violation of R.C. 2923.12(A). In a single assignment of error, Jett argues that the trial court erred by convicting her at a time when the issue of the constitutionality of R.C. 2923.12 was pending before the Supreme Court of Ohio.1
The supreme court has since held that R.C. 2923.12 is constitutional in Klein v. Leis, 99 Ohio St.3d 537,2003-Ohio-4779, 795 N.E.2d 633. Accordingly, we overrule the assignment of error and affirm the judgment of the trial court.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Winkler, P.J., Doan and Sundermann, JJ.
1 See Klein v. Leis, 95 Ohio St.3d 1433, 766 N.E.2d 999.